The parties to this suit have each filed petitions for a rehearing and complain of some of the terms, conclusions or conditions of the original opinion. Counsel for appellee contend that the evidence does not justify an increase of $10.00 per week, making the total amount the sum of $50.00 per week for the support and maintenance of the minor child, while counsel for appellant contends that the original opinion should be clarified so as to remove doubt and make certain the exact time when the additional allowance of $10.00 per week became effective. We have given due consideration to each contention appearing in the petitions for rehearing and hold that the additional allowance of $10.00 per week for the support and maintenance of the child as expressed in the original opinion will become effective on the date of the going down of the mandate of this court. The petitions for rehearing in this cause are each denied.
WHITFIELD, BROWN. and CHAPMAN, J.J., concur.
TERRELL and BUFORD, J.J., concur in opinion and judgment.
Justice THOMAS not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 134